DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stacie Sundquist on 11 November 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 34, Lines 5-7:	The phrase “b1) depositing the metal oxide…on a substrate; or” has been DELETED.
Claim 35, Line 2:	The phrase “operations a), b1), and b2) has been DELETED and REPLACED by the phrase ---operation a)---.
Claim 36:	Has been CANCELLED.
Claim 37:	Has been CANCELLED.
Claim 38:	Has been CANCELLED.
Claim 48, Lines 7-9:	The phrase “b1) depositing the metal oxide…on a substrate; or” has been DELETED.


Allowable Subject Matter
Claims 48, 49, and 51-53, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: The presently entered amendments serve to bring the claims commensurate in scope with the showing of the Yi declaration as was set forth in the office action mailed 9 July 2021.  As amended, the teachings of Jacobson previously relied upon are no longer applicable to the instant claims and the rejection of Claims 48, 49, and 51-53 is therefore WITHDRAWN.
Claims 48, 49, and 51-53 are allowable.  In view of the amendments to the claims set forth above, the restriction requirement between inventions as set forth in the Office action mailed on 25 September 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 25 September 2019 is WITHDRAWN.  Claims 34, 35, 39, 40, 42-47, and 50, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613